PER CURIAM:
Rene Robinson appeals the district court’s order dismissing her complaint against Equifax, Experian, and Transunion, for allegedly violating the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681(u) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Experian, No. 4:10-cv-00084-BO, 2011 WL 285232 (E.D.N.C. Jan. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED